Case 1:18-cv-02254-JEB Document 31-1 Filed 11/18/19 Page 1 of 2




                        Exhibit A
           Case 1:18-cv-02254-JEB Document 31-1 Filed 11/18/19 Page 2 of 2




                                                                                November 11, 2019
By email

Masdar Solar & Wind Cooperatief U.A.               Kingdom of Spain
c/o                                                c/o
Mr. Simon Roderick                                 Mr. José Manuel Gutiérrez Delgado
Mr. Yacine Francis                                 Ms. María José Ruiz Sánchez
Ms. Marie Stoyanov                                 Mr. Pablo Elena Abad
Ms. Naomi Briercliffe                              Mr. Rafael Gil Nievas
Mr. Peter Plachy                                   Mr. Alberto Torró Molés
Allen & Overy LLP                                  Ms. Elena Oñoro Sainz
11th Floor, Burj Daman Building,                   Mr. Mariano Rojo Pérez
Happiness Street                                   Ms. Gloria María de la Guardia Limeres
Dubai International Financial Centre               Mr. Juan Antonio Quesada
Dubai                                              Ms. Ana María Rodriguez Esquivias
United Arab Emirates                               Mr. Javier Comerón Herrero
                                                   Ms. Eugenia Cediel Bruno
                                                   Abogacía General del Estado
                                                   Ministry of Justice of the Government of Spain
                                                   c/ Marqués de la Ensenada, 14-16, 2ª planta
                                                   28004, Madrid
                                                   Spain

                Re: Masdar Solar & Wind Cooperatief U.A. v. Kingdom of Spain
                      (ICSID Case No. ARB/14/1) – Annulment Proceeding

Dear Sirs and Mesdames,

         Further to our letter of November 8, 2019, I write to inform you that Mr. Kapyou (Kevin) Kim
has accepted his appointment as President of the ad hoc Committee in the above-captioned case. Please
find attached a copy of Mr. Kim’s declaration pursuant to ICSID Arbitration Rule 6(2).

      The vacancy created on the ad hoc Committee following the resignation of Mr. Makhdoom Ali
Khan on October 9, 2019, has thus been filled.

         In accordance with ICSID Arbitration Rule 12, the annulment proceeding resumes from the
point it had reached at the time the vacancy occurred.


                                                          Your sincerely,



                                                          Meg Kinnear
                                                        Secretary-General

cc (by email): ad hoc Committee
